*262Territory of Michigan— in the supreme court of the territory of THE TERM OF SEPTEMBER IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND EIGHT.
The Jurors of the United States within and for the Territory of Michigan aforesaid on their oaths present that David Robison of Detroit in said Territory of Michigan Merchant on the seventh day of April in the year aforesaid towit at Detroit aforesaid being a person of an evil and corrupt disposition with force and armes towit at Detroit aforesaid did say of and unto one George McDougall Esquire one of the Justices of the peace for the District of Huron & Detroit in said Territory of Michigan and while the said George was
sitting
in judgment upon the said David and in the execution of his office that he (meaning the said George to whom the said David did then and there address himselfe) was a traitor and had committed forgery and that he was a rascal a lyor a madman a knave and a fool to the evil and pernicious example of all others in like cases offending and against the peace and dignity of the United States and of this Territory
E Brush Atty General

[In the handwriting of Elijah Brush]